DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-3 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/023075 A2 to KATES.
As per claim 1, the KATES reference discloses a computer-implemented method for measuring the efficiency of an HVACR system, the computer-implemented method comprising: receiving data (see page 25 lines 16-18, “building interior temperature, building interior humidity”) regarding HVACR system (see page 5 lines 21-22, “refrigerant cycle system 100”) at a processor (see page 18 lines 5-10, “processing system 904”), wherein the data (see page 18 lines 5-10, “sensor data”) is received from one or more probes (“sensor data”) installed on the HVACR system (“refrigerant cycle system 100”); processing the data (“sensor data”) to determine an efficiency (see page 20 lines 6-8, “efficiency factor”) of the HVACR system (“refrigerant cycle system 100”); and displaying (see page 25 lines 18-19, “display 1008”) the efficiency data (“efficiency”) on a network device (see page 45 lines 25-27, “thermostat 1001”).
As per claim 2, the KATES reference discloses the probe (“sensor data”) is an air probe (see page 26 lines 13-15, “sensor 1034”) and the received data (“sensor data”) includes at least one of a temperature (see page 25 lines 16-18, “building interior temperature”), a relative humidity (see page 25 lines 16-18, “building interior humidity”), a barometric pressure (see page 26 lines 16-25, “pressure”), and an air flow rate (see page 26 lines 26-32, “flow”).
As per claim 3, the KATES reference discloses the probe (see page 25 lines 29-31, “temperature sensor 1014”) is a fluid probe (“temperature sensor 1014”) and the received data (“sensor data”) includes a temperature (“measure the temperature of the refrigerant in the fluid line 108”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to monitoring refrigerant-cycle systems:
	US Pub. No. 2019/0361407 A1 to VOGEL et al.
	US Pub. No. 2016/0025364 A1 to MILLS JR et al.
	CA Pub. No. 3043686 A1 to DUFF et al.
	WO Pub. No. 2014/144175 A1 to BUDNEY et al.
	WO Pub. No. 2006/099337 A2 to DESROCHERS et al.
	WO Pub. No. 2005/022821 A1 to EKLUND et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        7 December 2022